Citation Nr: 0727925	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  02-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a liver disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1974 to 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, found that new and 
material evidence had not been presented to reopen the claims 
for service connection for a liver disorder and bilateral 
hearing loss.  

In October 2005, the Board remanded the issues for further 
evidentiary development.  The requested development has been 
accomplished and the case has been returned to the Board for 
appellate review.  

The issue of entitlement to service connection for a liver 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The October 1988 rating decision that denied the claim 
for service connection for liver disease, including secondary 
to hemorrhoids, is final.  

2.  The evidence received since the October 1988 rating 
decision shows that the veteran has been diagnosed with 
hepatitis C and bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

3.  The March 1997 rating decision that denied service 
connection for bilateral hearing loss is final.  

4.  The evidence received since the March 1997 rating 
decision is cumulative 
and does not bear directly and substantially upon the 
specific matter under consideration, nor is it so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the final October 1988 rating 
decision that denied service connection for liver disease is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  The evidence received since the final March 1997 rating 
decision that denied service connection for bilateral hearing 
loss is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a July 2001 letter, issued prior to the rating decision 
that has been appealed, the RO provided notice to the veteran 
regarding the prior denial of his claims for service 
connection for liver disease and bilateral hearing loss, and 
he was advised that he needed to submit new and material 
evidence in order to reopen the claims.  The letter explained 
what evidence could be provided that would be considered new 
and material, including written or oral statements showing 
that the conditions claimed were incurred in or aggravated by 
his active military service.  The letter also advised him 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In a February 2006 letter, the 
veteran was again informed that he needed to submit new and 
material evidence to reopen his previously denied claims for 
service connection for a liver disorder and bilateral hearing 
loss.  The letter also informed him of the evidence that had 
been received so far and advised him of the division of 
responsibilities between the parties in obtaining evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, VA examination reports, and lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was an active 
participant in the claims process, submitting lay statements 
and additional evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below the preponderance of 
the evidence is against the hearing loss claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Liver Disease

The RO originally denied service connection for liver disease 
in an October 1988 rating decision.  In that rating decision, 
the RO found that the evidence did not show that the veteran 
had a currently diagnosed liver disorder.  The veteran was 
notified of the decision on November 2, 1988 and he filed a 
notice of disagreement.  On October 25, 1989, he was provided 
with a statement of the case.  However, he did not file a 
substantive appeal.  Thus, the October 1988 decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2006).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The evidence of record at the time of the October 1988 rating 
decision included service medical records, lay statements, 
and a September 1988 VA examination report.  The veteran's 
service medical records did not document any treatment for 
liver disease and upon VA examination in September 1988, the 
physician found no evidence of a current liver disorder.  The 
RO concluded that the evidence did not show that the veteran 
had a current liver disorder.  The veteran was informed of 
this decision and he filed a notice of disagreement.  
However, he did not file a substantive appeal after he 
received the statement of the case.    

In June 2001, the veteran submitted a request to reopen the 
claim for service connection for liver disease.  Evidence 
submitted subsequent to the October 1988 rating decision 
includes additional VA treatment reports which show that the 
veteran has been diagnosed with hepatitis C.  The Board finds 
this additional evidence is new, in that it was not 
previously of record, and it is also material as it relates 
to a prior basis for denial of the claim, i.e., medical 
evidence of a current liver disability.  Thus, new and 
material evidence has been submitted, and the claim is 
reopened.  

Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The RO originally denied service connection for bilateral 
hearing loss in a March 1997 rating decision.  In that rating 
decision, the RO found that the evidence did not show that 
the veteran had bilateral hearing loss that began during his 
period of active military service.  The veteran was notified 
of the decision on April 1, 1997.  He did not appeal, and the 
March 1997 decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2006).  Therefore, new and 
material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the March 1997 rating 
decision included service medical records showing that upon 
enlistment examination in March 1974, audiological testing 
revealed pure tone thresholds in the veteran's right ear of 
25, 10, 5, and 0 decibels at 500, 1000, 2000, and 4000 Hertz.  
In the left ear, pure tone thresholds were 15, 10, 5, and 15 
decibels at the same frequencies.  Upon discharge examination 
in March 1977, audiological testing revealed pure tone 
thresholds in the veteran's right ear of 20, 20, 20, and 20 
decibels at 500, 1000, 2000, and 4000 Hertz.  In the left 
ear, pure tone thresholds were 20, 20, 20, and 20 decibels at 
the same frequencies.  Upon VA examination in February 1997, 
audiological testing revealed pure tone thresholds in the 
veteran's right ear of 25, 25, 25, 20, and 30 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  In the left ear, pure 
tone thresholds were 15, 20, 20, 25 and 30 decibels at the 
same frequencies.  Speech recognition scores were 90 percent 
for the right ear and 92 percent for the left ear.  The 
assessment was bilateral hearing impairment accompanied by 
reduced word recognition ability.  

The RO concluded that the evidence did not show that the 
veteran had bilateral hearing loss that began during his 
active military service.  The veteran was informed of this 
decision and he did not appeal it.  Hence, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  

In June 2001, the veteran submitted a request to reopen the 
claim for service connection for bilateral hearing loss.  
Additional evidence received included a Certificate of 
Appreciation, dated in January 1977, and an undated Beltone 
audiogram record documenting hearing thresholds in decibels.  
The photocopy of the record does not provide the name and/or 
address of the patient for whom the test was conducted.  Also 
of record are recent VA treatment records which show that the 
veteran has been diagnosed with bilateral hearing loss.  

The Board finds that the evidence submitted since the last 
final denial does nothing but reiterate the veteran's prior 
contentions that his bilateral hearing loss began during his 
active military service.  This is essentially the same 
contention raised and considered by the RO at the time of the 
March 1997 decision.  The additional medical reports continue 
to show that the veteran has been diagnosed with bilateral 
hearing loss.  However, these reports do not show that his 
hearing loss began during his military service or is 
otherwise related thereto.  Such reports are therefore 
cumulative and redundant of the evidence previously 
considered, and are therefore, not new and material 
sufficient to reopen the claim.

In light of the above, the veteran's claim for service 
connection for bilateral hearing loss is not reopened, and 
the appeal is denied.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a liver disorder is 
reopened and the claim is granted to this extent only.  

New and material evidence not having been submitted, the 
claim for entitlement to service connection for bilateral 
hearing loss is not reopened, and the appeal is denied.  




REMAND

Although the claim for service connection for liver disease 
is reopened, additional evidence is needed before a 
determination on the merits can be rendered.  In the 
veteran's initial claim for service connection for a liver 
disease, he asserted that the condition was secondary to his 
service-connected hemorrhoids.  The veteran's service medical 
records do not reflect any treatment for a liver disorder, 
including hepatitis C.  However, the veteran has established 
service connection for hemorrhoids.  Thus, an examination and 
opinion are required in order to make a determination on the 
claim.  

Moreover, while general VCAA notice pertaining to 
establishing service connection has been provided, VCAA 
notice pertaining to hepatitis C and secondary service 
connection has not.  Such notice should be provided on 
remand.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with respect to the 
claim for service connection for a liver 
disorder to include hepatitis C, as 
secondary to service-connected 
hemorrhoids.  The letter should also 
advise the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for 
hepatitis C since his discharge from 
service.  After securing the necessary 
release, obtain any records identified 
which are not already included in the 
claims file.  

3.  Schedule the veteran for VA 
examination to determine whether the 
veteran suffers from chronic hepatitis C.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.  
Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether the veteran, in 
fact, suffers from chronic hepatitis C.  
If so, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that any current hepatitis C was caused 
or aggravated (permanently worsened 
beyond normal progression) by the 
service-connected hemorrhoids, or is 
otherwise related to service.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


